Citation Nr: 9923343	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-32 545	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to May 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the RO.  



REMAND

The veteran had stated that he developed PTSD as a result of 
experiencing stressful events, such as the death of his 
friend aboard the USS Scorpion in 1968.  The Board notes that 
this incident occurred after the veteran's separation from 
service.  However, the veteran also stated that he 
experienced other unspecified stressful events in service as 
a radio intelligence operator.  For the limited purposes of 
determining whether the claim is well grounded, the 
credibility of the veteran's assertions must be presumed.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  In addition, the 
veteran has been diagnosed with PTSD stemming from his 
putative inservice experiences by medical personnel.  
Therefore, the veteran's claim is well grounded.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1998); see Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  Additionally, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  See  
Cohen v. Brown, 10 Vet. App. 128 (1997).  If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide a detailed account of his 
alleged stressful experiences in service, 
complete with specific names, dates, 
location and the unit involved.  

2.  The RO should request from the 
appropriate service department source 
copies of the veteran's complete service 
personnel file, duty assignments, etc.  
(The Board notes that the file does 
contain some of these records.)  Those 
records should be associated with the 
claims file.  

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214 or equivalent, and all 
associated documents, should be forwarded 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
They should be requested to provide all 
information that corroborates the 
veteran's claimed stressors.  

4.  Then the veteran should be scheduled 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
RO should arrange for the veteran to be 
accorded psychological testing.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  It the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review prior to, and 
during, the examination.  

5.  Following completion of the 
development requested hereinabove, the RO 
should then review the veteran's claim.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should be afforded the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


